Citation Nr: 0617560	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for melanoma, to include as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision in which, in 
pertinent part, the Cleveland, Ohio, VARO denied service 
connection for melanoma.  In June 2005, the Board remanded 
this claim in order to address due process matters; the case 
is again before the Board for appellate consideration.

Following the Board's June 2005 decision, in which claims for 
compensable evaluations for the residuals of bladder and 
colon cancer were denied, the veteran again referenced 
reported disability resulting from those service-connected 
disorders, along with disability resulting from other medical 
problems, such as knee and cardiac disabilities, for which 
service connection has not been established.  These matters 
are not before the Board, and are referred to the RO for 
action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Certain diseases are statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
skin cancer is not one of those diseases.  38 U.S.C.A. § 
1112; 38 C.F.R. § 3.309(d) (as amended by 67 Fed. Reg. 3612 - 
3616 (January 25, 2002)).  Nevertheless, if the veteran can 
show that he was a "radiation-exposed veteran" who 
subsequently developed a radiogenic disease, and such disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion that 
it is at least as likely as not that the veteran's disease 
resulted from exposure to radiation in service.  The Under 
Secretary for Benefits may request an advisory medical 
opinion from the Under Secretary for Health.  38 C.F.R. § 
3.311(b) and (c).  The term "radiogenic disease" includes 
skin cancer and "any other cancer."  38 C.F.R. 
§ 3.311(b)(2).

In the instant case, deck logs from the ship on which the 
veteran served (L.S.T. 975) show that the ship anchored in 
Nagasaki Harbor from September 24, 1945, through September 
26, 1945; the veteran alleges that he was exposed at that 
time to radiation.  Under 38 C.F.R. § 3.311(a)(2)(ii), "[i]n 
all claims based on participation in the American occupation 
of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose 
data will be requested from the Department of Defense."  
While the veteran's post-service manifestation of a 
radiogenic disease is based on such participation, no such 
data have been obtained, nor has there been any subsequent 
referral to the VA Under Secretary for Benefits for analysis.  
See 38 C.F.R. § 3.311(a)(1), wherein such action is 
stipulated in such circumstances.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a revised dose 
estimate from the Defense Threat Reduction 
Agency (DTRA).  The information contained 
in the letter to DTRA should include the 
regulation under which the request is made 
(38 C.F.R. § 3.311); the veteran's name, 
address and phone number; the veteran's 
branch of service and service number; the 
veteran's social security number; the 
veteran's organization or unit of 
assignment at the time of exposure; dates 
of assignment at the radiation-risk 
activity; a full description of the duties 
at the radiation risk activity (with 
enclosure of copies of the veteran's 
statements and other pertinent documents); 
and a description of the disease claimed, 
to include the location of all tumors.  
See VBA Fast Letter 04-20.

2.  Following receipt of a dose estimate 
from DTRA, the case should be referred to 
the Under Secretary for Benefits to obtain 
an opinion as to whether sound scientific 
and medical evidence supports the 
conclusion that it is at least as likely 
as not that the veteran's skin cancer 
and/or melanoma resulted from exposure to 
ionizing radiation during active service. 

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



